Citation Nr: 1813969	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-08 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss and tinnitus.

In October 2015, the Board denied the Veteran's claim for bilateral hearing.  As the Board's decision is final, this issue is no longer before the Board.  See 38 U.S.C. § 7104 (West 2012); 38 C.F.R. §§ 20.1100, 20.1104 (2017).  Also, in the October 2015 decision, the Board remanded the issue of service connection for tinnitus for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the remaining claim on appeal.  See 38 C.F.R. § 19.9.

The Veteran contends that while in the U.S. Army he was constantly working around and firing all types of weapons, to include detonations of hand grenades while in the Republic of Vietnam.  See February 2013 Statement in Support of the Claim.  As a result of this noise exposure, the Veteran reports "constant ringing sounds that are an everyday issue" during and ever since his service in the Republic of Vietnam.  See November 2011 Veteran's Application for Compensation.  In this regard, the Veteran's DD-214 reflects that the Veteran's military occupational specialty (MOS) was as an infantryman.  The Veteran also contends that his tinnitus is a side effect of medication (mefloquine) that he was required to take to prevent malaria.  See May 2015 Statement in Support of Claim. 

The Board notes that in its October 2015 decision, the Board conceded acoustic in- service trauma based on the Veteran's documented combat service in the Republic of Vietnam and his MOS as an infantryman.  See U.S.C. § 1154(b) (West 2012); 38 C.F.R. § 3.304(d).  Additionally, in October 2015, the Board remanded the Veteran's tinnitus claim in order to obtain an addendum medical opinion that considers the Veteran's lay contentions and the Veteran's conceded acoustic trauma. 

In a February 2016 VA medical opinion, the VA examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of his military exposure.  The rationale provided was based on there being no reports of tinnitus during service and based on normal hearing during the time in service.  The VA examiner noted that the Veteran served in the Republic of Vietnam for 175 days.  Also, the VA examiner noted that the Veteran's civilian noise history outweighs his exposure in service.  

Additionally, the Veteran's representative argues that the February 2016 VA examiner's opinion is inadequate as the opinion affords no due consideration to the Veteran's lay contentions.  Specifically, the Veteran's representative argues that there was no discussion given in regards to the Veteran's acoustic trauma exposure while in combat, during which the Veteran did not use hearing protection as compared to his post-service occupations where he did have required hearing protection.  See February 2018 Appellant's Post-Remand Brief. 

Regrettably, upon review, the Board finds that the February 2016 VA medical opinion is inadequate and does not comply with the Board's previous remand directives for the reasons discussed below.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268 (1998).

First, although the VA examiner mentions the duration of the Veteran's service in the Republic of Vietnam to include 175 days, the VA examiner does not discuss the Veteran's conceded acoustic trauma or the Veteran's lay statements that he worked around and fired all types of weapons during service without hearing protection. Simply noting that the Veteran served in the Republic of Vietnam, without actual discussion of the Veteran's lay contentions regarding his conceded acoustic trauma exposure, is insufficient.  Thus, it is unclear whether the Veteran's conceded acoustic trauma and his lay contentions were taken into account when formulating the opinion rendered.  Therefore, the Board is not satisfied with the examiner's opinion that does not in any meaningful way discuss the specifics of the Veteran's case.

Next, the VA examiner's rationale appears to be based on the lack of medical reports of tinnitus during service.  Thus, the VA examiner improperly relied on the lack of contemporaneous medical records to base his negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection).  Therefore, the Board finds this opinion entitled to minimum probative weight.

Given such, a remand is warranted to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an additional medical opinion from a qualified examiner for the Veteran's claimed tinnitus.  If possible, the examiner should be an otolaryngologist, but if one is not available, please note this.  The Veteran's entire claims file, to include a copy of this REMAND, must be provided to the VA examiner. 

The examiner should assume that the Veteran was IN FACT EXPOSED TO ACOUSTIC TRAUMA DURING ACTIVE SERVICE.  All tests and studies deemed appropriate by the examiner must be conducted.  After performing any required tests, if necessary, and reviewing the entire record, the examiner should provide an opinion responding to the following question:

a) Whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's claimed tinnitus is related to acoustic trauma during active service?

In offering this opinion, the examiner MUST ACKNOWLEDGE AND DISCUSS THE VETERAN'S LAY REPORTS OF HIS IN-SERVICE NOISE EXPOSURE.  

The examiner must discuss the Veteran's lay contentions that he was constantly around weapons firing and loud explosions during service.  S/HE should outline that history in the report.   S/HE should outline that history in the report. 

The examiner must consider the Veteran's contention that, while on active duty, he did not wear any hearing protection while being exposed to acoustic trauma.  

The examiner is further specifically instructed not to rely exclusively on the lack of contemporaneous, in-service documentation or treatment of tinnitus.  The absence of evidence of tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.
b) Whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's claimed tinnitus is a side effect of medication (mefloquine) that he was required to take to prevent malaria?

A complete rationale for any opinion expressed must be provided. If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted or because of some other reason.

2.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

3.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




